Citation Nr: 9927411	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from February 1974 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

In December 1997, the Board remanded the issue to the RO for 
further development.  The requested development has been 
accomplished to the extent possible and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO 

2. The appellant was born in December 1956, and is 43 years 
old.  He is reported to have completed the tenth grade. 

3.  He reported last working in 1991, although his employer 
reported that he was terminated in 1993 as a laborer.  He has 
reported his work experience was primarily in the cleaning 
industry.

4. The appellant's identified disabilities include: 
degenerative joint disease (DJD), cervical spine, with C6-C7 
stenosis; and arterial hypertension, both evaluated as 10 
percent disabling; and, status post (SP) fusion, right wrist 
(major) with scar; SP, fusion, left wrist (minor); SP fusion 
right index finger (major); left hand scar; SP left calcaneal 
osteotomy, bunion; SP, meniscectomy, left knee; history of 
venereal disease; scar, SP surgery empyema; and SP, inguinal 
hernia repair, all rated 0 percent disabling. These 
conditions result in a combined non-service connected 
disability rating of 20 percent, as assigned by the RO.  

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to follow a substantially gainful occupation.

6.  The veteran's disabilities are not shown to permanently 
preclude him, individually, from engaging in substantially 
gainful employment, consistent with his age, education, and 
occupational history based on the evidence now of record. 


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 4.15, 4.16, 4.17, 4.19, 4.20 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

A veteran of a period of war is eligible to receive a pension 
for non-service-connected disability if the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) 
(West 1991).  This provision sets up a two-part test for 
pension entitlement.  First, the veteran must have served for 
ninety (90) days or more during a period of war.  In this 
case, the veteran meets the first part of this test, inasmuch 
as he had qualifying wartime service during the Vietnam War, 
under 38 U.S.C.A. § 101(29) (West 1991).  

The second part of the test requires that the veteran be 
permanently and totally disabled from disabilities not the 
result of willful misconduct.  38 U.S.C.A. §§ 1521(a), (j) 
(West 1991 & Supp. 1999).  Permanent and total disability can 
be shown in one of two ways.  First, a veteran is permanently 
and totally disabled if he or she suffers from a disability 
which would render it impossible for the average person with 
the same disabilities to follow substantially gainful 
employment and it is reasonably certain that such disability 
will continue throughout the veteran's life.  38 U.S.C.A. § 
1502 (West 1991 & Supp. 1999); 38 C.F.R. § 3.340 (1998).  
This is the objective standard, based on criteria in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
second method, the subjective or "unemployability" test will 
be discussed below.

Objective standard or average person test, based on schedule 
for rating disabilities.

Turning first to the "objective" standard, a veteran is 
eligible to be rated permanently and totally disabled for 
pension purposes if he or she meets the schedular criteria in 
38 C.F.R. Part 4.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (1998).  A veteran is also entitled to a finding 
of total disability where the schedular rating is less than 
100 percent if application of the schedular criteria shows 
that the veteran has one disability rated 60 percent or more 
or two or more disabilities, with one disability rated at 40 
percent or more and other ratings bringing the combined 
evaluation to 70 percent or more, and the veteran is 
unemployable.  38 C.F.R. § 4.16(a) (1998).  In determining 
the required 60 or 40 percent ratings, provisions in § 
4.16(a)(1) through (5) are applicable and provide that the 
following will be considered as one disability: (1) those 
affecting one or both upper or one or both lower extremities, 
including the bilateral factor; (2) those of common etiology 
or single accident; (3) those affecting a single body system; 
(4) those incurred in action; or (5) those incurred as a 
prisoner of war.  Id.  These provisions apply to claims for 
pension benefits.  38 C.F.R. § 4.17 (1998).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or a single disability at 40 
percent, or a combination of disabilities rated at 70 
percent.  Specifically, as determined by the RO, the 
veteran's disabilities include: DJD, cervical spine, with C6-
C7 stenosis; and arterial hypertension, both evaluated as 10 
percent disabling; and, SP fusion, right wrist (major) with 
scar; SP, fusion, left wrist (minor); SP fusion right index 
finger (major); left hand scar; SP left calcaneal osteotomy, 
bunion; SP, meniscectomy, left knee; history of venereal 
disease; scar, SP surgery empyema; and SP, inguinal hernia 
repair, all rated 0 percent disabling. These conditions 
result in a combined non-service connected disability rating 
of 20 percent, as assigned by the RO. Thus, the veteran does 
not meet the schedular criteria for a total disability, 
unless the assigned ratings are in error.  As discussed in 
detail below, the medical evidence of record reveals that the 
veteran's current ratings are accurate.  

The veteran filed a claim for a nonservice connected pension 
in December 1991.  At that time, he claimed arthritis of the 
body, especially the left side, neck, arm, legs, and hand.

In a VA examination in February 1992, the veteran reported a 
good deal of pain in the back of the neck with radiation down 
the left extremity with weakness of the left upper extremity 
as a result of a truck accident. He also had a history of 
fusion of the right second metatarsophalangeal joint with 
pinpoint fixation of the right wrist; a fracture of the right 
metatarsal bone; fusion of the right index finger; a left 
knee injury; and a medial meniscectomy. He complained of pain 
in these joints with weather changes.  The veteran also 
reported a history of venereal disease with no recurrence.

There was no history of cardiovascular symptoms, or 
hypertension.  Blood pressure readings (BP) were 118/78, 
120/78, 125/84, 122/80, 118/78.

The examiner noted normal posture and gait. The veteran had 
several scars including; 2 x 11/2 inch scar, radial aspect, 
left wrist and hand; 2 inch scar, left metacarpophalangeal 
joint, left hand; 21/2 inch scar, dorsal aspect right wrist; 3/4 
inch scar inner aspect, left knee; 2 inch surgical scar 
lower, secondary to childhood surgery, empyema; and, a 4 inch 
scar, left inguinal area, secondary to herniorrhaphy.  Range 
of motion (ROM) of the cervical spine was forward flexion to 
50 degrees; backward extension to 40 degrees; bilateral 
flexion to 25 degrees; and rotation to 30 degrees.  ROM of 
the right wrist was radial deviation, and dorsiflexion from 0 
to 50 degrees; palmar flexion from 0-70 degrees; ulnar 
deviation from 0-25 degrees; and, radial deviation from 0-20 
degrees.  ROM of the left wrist was dorsiflexion from 0 to 25 
degrees; palmar flexion from 0-25 degrees; with no ulnar or 
radial deviation.  Mid patellar circumference was 14 1/2 
inches, bilaterally.  Left knee flexion was to 120 degrees; 
and, extension to 0 degrees.  

The diagnoses were; SP, medial meniscectomy, rule out 
arthritic changes; SP, fusion, right index finger, right 
wrist, left wrist; SP empyema, with scar; SP, left inguinal 
herniorrhaphy; and SP, venereal disease.

A follow-up VA examination report in March 1992 noted several 
neck injuries, and some loss of use and clumsiness in his 
left hand.  X-rays revealed significant degenerative disease 
in the cervical spine, at C6-C7.  The examiner opined that 
the veteran had posttraumatic cervical radiculopathy 
involving C6-C7.  There was minimal motor involvement, mild 
sensory loss, and significant restriction of motion of the 
neck.  This was determined to be sufficient to cause 
intermittent pain during the day, and impair normal 
activities.

A rating decision in April 1992 denied his nonservice pension 
claim.  At that time the veteran's disabilities, as 
determined by the RO, included: DJD, cervical spine, C6-C7; 
SP fusion, right wrist (major) with scar; SP, fusion, left 
wrist (minor); SP fusion right index finger (major); and SP 
meniscectomy, left knee; each evaluated as 10 percent 
disabling; and, history of venereal disease; scar, SP surgery 
empyema; and SP inguinal hernia repair, all rated 0 percent 
disabling. These conditions resulted in a combined non-
service connected disability rating of 50 percent, as 
assigned by the RO.  Thus, the veteran did not meet the 
schedular criteria for a total disability at that time.

In a VA examination in June 1993, arthritis in the proximal 
phalanges, especially, the right hand was noted, as well as a 
surgical scar right hand.  Pes planus was noted as well as a 
surgical scar on the right large toe.  An examination of the 
spine revealed no abnormalities of the musculoskeletal 
system.  ROM of the back was extension; bilateral lateral 
flexion; and rotation of 35 degrees.  There were no 
complaints of pain on motion. The diagnoses were DJD, spine, 
hands, fingers, and feet; suspected rheumatoid arthritis; pes 
planus; and, SP foot surgery.

A rating decision in July 1993 denied his reopened nonservice 
pension claim.  At that time the veteran's disabilities, as 
determined by the RO, included: DJD, cervical spine, C6-C7; 
SP fusion, right wrist (major); SP fusion right index finger 
(major); SP meniscectomy, left knee; and DJD, pes planus, SP 
surgery left foot, each evaluated as 10 percent disabling; 
and, history of venereal disease; SP fusion, left wrist 
(minor); scar, SP surgery empyema; and SP, inguinal hernia 
repair, DJD, lumbar spine, and DJD, pes planus, right foot, 
all rated 0 percent disabling. These conditions resulted in a 
combined non-service connected disability rating of 40 
percent, as assigned by the RO. Thus, the veteran did not 
meet the schedular criteria for a total disability.

At a hearing at the RO in September 1994, the veteran 
testified that he last worked in 1991 as a laborer, cleaning 
bathrooms, and picking up garbage.  He never did any other 
type of work.  In essence, he stopped working because he 
could no longer walk on his feet as much as his job required, 
and his back and hands hurt him.  He was prescribed arthritis 
medicine which he took 3 times a day.  He used a cane but did 
not use a back brace, or a TENS unit and he wore a support 
for his herniorrhaphy during the day.

The Board remanded the veteran's claim in December 1996 for 
further development to include the identification of all the 
veteran's disabilities; to obtain a copy of any SSA decision, 
and the medical records used in that determination; and to 
schedule the veteran for a VA examination and social and 
industrial survey.

In a VA examination in September 1997, the examiner noted a 
history of arterial hypertension for which the appellant took 
medication, as well as a history of arthritis of the cervical 
spine, at level C6-C7 with minimal motor problems, and 
radiculopathy towards the left arm. He also noted complaints 
of arthritis of both hands, and a history of a right wrist 
fracture and left foot bunion surgery.  

The veteran's BP was 138/88, and pulse 80. The sinus rhythm 
was normal without murmur.  The lungs were clear, abdomen was 
soft, and non-tender. The veteran's ears, nose, and throat 
were normal.  The neck was supple, non-tender, with a very 
good range of motion except for extension which caused pain 
in the posterior aspect of the cervical spine.  
 
Motion of the upper extremities in all directions was without 
complaint or limitations.  There was a scar on the right 
wrist from a previous fracture, and on the left hand from an 
accident.  No arthritic nodes were found.  

The veteran could do straight leg raises, flex the knees, and 
flex and extend the ankles without complaints. He could squat 
and full bend forward, and the Romberg maneuver was negative. 
There were well-healed scars on the dorsum and calcaneal of 
the left foot.  

X-rays of the cervical spine revealed normal alignment, with 
disc spaces maintained, no acute fractures, and the 
prevertebral soft tissues were normal.  There were 
osteophytes from C3-C4 through C6-C7; canal stenosis at C6-
C7; and, uncovertebral joint hypertrophy at C5-C6, and C6-C7.  
X-rays of the hands revealed no acute fractures, or prominent 
degenerative changes, joint space was maintained, and there 
were no erosions. 

The diagnoses were arterial hypertension; arthritis, cervical 
spine; and, possible arthritis, hands, bilateral.

A social and industrial evaluation noted complaints of 
chronic arthritis of the ankle, left foot, poor sleep and 
memory, feelings of depression, nervousness, headaches, 
shakiness, and inability to work. The veteran's only interest 
appeared to be fishing.  The examiner noted that he has had 
several job changes, and was employed in manual labor.  He 
did not appear to be capable of doing the same work as in the 
past.  He contended that he liked to work, and it was felt he 
could be a candidate for other employment through vocational 
rehabilitation training.

The RO received SSA records in July 1997 which noted that the 
appellant had been denied SSA benefits as his disabilities 
were not severe enough to keep him from working.  The SSA 
determination revealed a diagnosis of arthritis and a pinched 
nerve.  

A rating decision in February 1999 denied his reopened 
nonservice-connected pension claim.  At that time the 
veteran's disabilities, as determined by the RO, included 
DJD, cervical spine, with C6-C7 stenosis; and arterial 
hypertension, both evaluated as 10 percent disabling; and, SP 
fusion, right wrist (major) with scar; SP, fusion, left wrist 
(minor); SP fusion right index finger (major); left hand 
scar; SP left calcaneal osteotomy, bunion; SP, meniscectomy, 
left knee; history of venereal disease; scar, SP surgery 
empyema; and SP, inguinal hernia repair, all rated 0 percent 
disabling. These conditions result in a combined non-service 
connected disability rating of 20 percent, as assigned by the 
RO.  Thus, the veteran did not meet the schedular criteria 
for a total disability.

DJD, cervical spine, with C6-C7 stenosis

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment.  
38 C.F.R. § 4.71, DCs 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The RO has rated the veteran's DJD, cervical spine, under the 
VA's schedule for rating disabilities, DC 5010-5290.  

Under DC 5010, Arthritis, due to trauma, substantiated by x-
ray findings, is rated as degenerative arthritis, which 
allows a 10 percent rating for x-ray evidence of involvement 
of two or more major or minor joint groups. A 20 percent 
rating would also require occasional incapacitating 
exacerbations. 

Under DC 5260, Spine, limitation of motion of, cervical a 10 
percent rating is warranted for slight limitation of motion. 
A 20 percent rating requires moderate limitation of motion, 
and a 30 percent rating requires severe limitation of motion.

Based on the above evidence, the Board finds that greater 
than a 10 percent evaluation for DJD, cervical spine with 
slight limitation of motion is not warranted.  The Board 
notes that the VA examination in June 1993 noted cervical ROM 
as extension; bilateral lateral flexion; and rotation of 35 
degrees, with no complaints of pain on motion. The most 
recent VA examination report noted very good ROM except for 
some pain on extension, and minimal motor problems with some 
radiculopathy towards the left arm.  Because the veteran has 
good ROM, and x-ray evidence of traumatic arthritis, with no 
incapacitating exacerbations of record, the Board can find no 
basis on which to assign a higher than 10 percent disability 
rating.  

Arterial, hypertension 

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1998).  
As the instant issue includes the question of the proper 
current rating assigned for hypertensive heart disease, 
regulations in effect at the appropriate times will be 
considered.

In a VA examination in February 1992, the veteran reported no 
history of hypertension, and BP readings were 118/78, 120/78, 
125/84, and 122/80.  

In a VA examination in September 1997, the veteran reported 
taking medication for arterial hypertension, although he did 
not know the name of the medication.  BP was 138/88. The 
diagnosis was arterial hypertension on medication.

Based on a review of the evidence, and consideration of DC 
7101, the Board finds that a 10 percent evaluation for the 
veteran's hypertension is warranted, but no more.  The 
regulations in effect at the time of the veteran's last VA 
examination, 38 C.F.R. § 4.104, DC 7101, Note 2, (1997) 
specified that;

when continued medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.

Although at the time of examination, the veteran's blood 
pressure was normal, as the veteran was diagnosed with 
arterial hypertension on medication, the Board finds that DC 
7101 was for application and a 10 percent evaluation should 
have been assigned.

Next, as noted above, new cardiovascular regulations were 
effective January 12, 1998.  Under the new regulations, DC 
7101, Hypertensive vascular disease (hypertension and 
isolated  systolic hypertension), a diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
warrants a 10 evaluation. 

The Board notes that the criteria under the new DC 7101 is 
essentially unchanged from the prior criteria.  The 
requirement for continuous medication was moved from Note 2, 
and incorporated into the 10 percent rating criteria in the 
revised code. Accordingly, the Board finds that a 10 percent 
evaluation is appropriate under either the old or the new 
cardiovascular regulations.

In addition, the Board concludes that the evidence does not 
warrant a higher than 10 percent evaluation under either the 
old or new criteria, as the veteran's hypertension appears to 
be completely under control with medication.

SP fusion, right wrist (major) with scar; SP, fusion, left 
wrist (minor)

The veteran's nonservice-connected SP fusion, right wrist 
(major) with scar; and, SP, fusion, left wrist (minor) are 
both rated under DC 5215, Wrist, limitation of motion of, as 
follows;

Dorsiflexion less than 15 degrees, or palmar flexion limited 
in line with forearm warrants a 10 percent evaluation in 
either wrist.  

In a VA examination in February 1992, ROM, right wrist was 
radial deviation, and dorsiflexion from 0 to 50 degrees; 
palmar flexion from 0-70 degrees; ulnar deviation from 0-25 
degrees; and, radial deviation from 0-20 degrees.  

Left wrist ROM was dorsiflexion from 0 to 25 degrees; palmar 
flexion from 0-25 degrees; with no ulnar or radial deviation. 

In a VA examination in September 1997, the examiner noted 
complaints of arthritis of both hands, and a history of a 
right wrist fracture.

The upper extremities were moved in all directions without 
complaint or limitations. No arthritic nodes were found.  X-
rays of the hands revealed no acute fractures, or prominent 
degenerative changes, joint space was maintained, and there 
was no erosions. 

Based on the medical evidence contained in the file, the 
Board finds no basis on which to grant a compensable 
evaluation for SP fusion, right wrist (major) with scar; or, 
SP, fusion, left wrist (minor). Significantly, there is no 
evidence of any functional limitation of the veteran's left 
or right wrists to a compensable degree under the code.  
Therefore, a noncompensable evaluation is appropriate.

SP fusion right index finger (major)

The veteran's nonservice-connected SP fusion right index 
finger (major) is rated under DC 5225, Index finger, 
ankylosis of, as follows; 

Unfavorable or favorable ankylosis warrants a 10 percent 
evaluation in either index finger.

In a VA examination in September 1997, the upper extremities 
were moved in all directions without complaint or 
limitations, and no arthritic nodes were found.  X-rays of 
the hands revealed no acute fractures, or prominent 
degenerative changes, joint space was maintained, and there 
was no erosions. 

Based on the medical evidence contained in the file, the 
Board finds no basis on which to grant a compensable 
evaluation for SP fusion, right index finger.  Significantly, 
no examiner has made any finding with respect to the 
veteran's right index finger, nor has the veteran complained 
of any problems.  There is no evidence of ankylosis of the 
right index finger that has caused a functional limitation, 
accordingly a noncompensable evaluation is appropriate.

Left hand scar; SP left calcaneal osteotomy, bunion, left 
foot; and scar, SP, surgery, childhood, empyema
 
The veteran's nonservice-connected left hand scar; SP left 
calcaneal osteotomy, bunion, left foot; and scar, SP, 
surgery, childhood, empyema are rated under DC 7805.  Under 
this code, scars are rating on the limitation of function of 
the part affected.  Based on the medical evidence contained 
in the file, the Board finds no basis on which to grant a 
compensable evaluation for a left hand scar, SP, left 
calcaneal osteotomy, bunion, left foot, or scar, SP, surgery, 
childhood, empyema. Significantly, no examiner has made any 
finding with respect to the veteran's left hand scar, nor has 
the veteran particularly complained of any problems with a 
left hand scar, or scar, SP, surgery, childhood, empyema 

In a VA examinations in September 1997, the examiner noted 
well-healed scars on the dorsum and calcaneal of the left 
foot. No other findings of the left foot osteotomy was noted.

Therefore, there is no evidence that the left hand scar, SP 
left calcaneal osteotomy, bunion, left foot, or, scar, SP, 
surgery, childhood, empyema has caused any functional 
limitation of the veteran's left hand, left foot, or any 
complications with the veteran's chest, residuals of his 
childhood surgery.  Therefore noncompensable evaluations are 
appropriate.

SP meniscectomy, left knee 

The veteran's nonservice-connected SP meniscectomy, left knee 
is rated under DC 5259.  Pursuant to this Code, where the 
removal of the cartilage is symptomatic, a 10 percent 
evaluation is warranted.

In a VA examination in February 1992, the examiner noted an 
injury to the left knee,  and residuals of a medial 
meniscectomy.  There was a 3/4 inch scar inner aspect, left 
knee.  Left knee flexion was to 120 degrees; and extension to 
0 degrees. The diagnosis was SP, medial meniscectomy, rule 
out arthritic changes.

In a VA examination in September 1997, the examiner noted the 
veteran could do straight leg raises, and flex both knees 
without complaints.  He could squat and bend forward, and the 
Romberg maneuver was negative. 

The veteran's nonservice-connected meniscectomy, left knee as 
noted above, is rated based on symptomatic pathology after 
removal of the semilunar cartilage.  Based on the medical 
evidence contained in the file, the Board finds the left knee 
to be asymptomatic at this time, and there is no basis on 
which to grant a compensable evaluation.  Significantly, no 
examiner has made any finding with respect to the veteran's 
left knee meniscectomy, nor has the veteran particularly 
complained of any problems with his left knee.

History of venereal disease 

The veteran's nonservice-connected history of venereal 
disease, is rated under DC 6399-6310. Under this code, 
syphilis, and other treponemal infections are rated for the 
complications of nervous system, vascular system, eyes or 
ears disorders. (See DC 7004, syphilitic heart disease, DC 
8013, cerebrospinal syphilis, DC 8014, meningovascular 
syphilis, DC 8015, tabes dorsalis, and DC 9301, dementia 
associated with central nervous system syphilis).

Based on the medical evidence contained in the file, the 
Board finds no basis on which to grant a compensable 
evaluation for a history of venereal disease.  Significantly, 
no examiner has made any finding with respect to any 
residuals from the veteran's history of venereal disease, nor 
has the veteran complained of any problems with residuals of 
a venereal disease.


SP, inguinal hernia repair

The veteran's nonservice-connected SP inguinal hernia repair, 
left is rated under DC 7338, Hernia, inguinal, as follows;

Large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable warrants a 60 percent evaluation.

Small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible 
warrants a 30 percent evaluation.

Postoperative, recurrent, readily reducible and well 
supported by truss or belt warrants a 10 percent evaluation.

Not operated, but remediable, or small, reducible, or without 
true hernia protrusion warrants a 0 percent evaluation.

Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.

In a VA examination in February 1992, the examiner noted a 4 
inch surgical scar, left inguinal area, secondary to a 
herniorrhaphy.

In a hearing at the RO in September 1994, the veteran 
testified that he had to wear a jockey strap type support for 
his herniorrhaphy during the day.

The veteran's nonservice-connected inguinal hernia repair is 
rated for symptomatic and recurrent pathology.  Based on the 
medical evidence contained in the file, the Board finds the 
left inguinal hernia repair to be nonsymptomatic at this 
time, there is no evidence to indicate it has been a 
recurrent problem, and there is no basis on which to grant a 
compensable evaluation.  Significantly, no examiner has made 
any finding with respect to the veteran's left inguinal 
hernia repair, nor has the veteran complained of any problems 
with his left inguinal hernia repair.

In conclusion, the ratings resulting in a combined 20 percent 
disability rating are appropriate, and the veteran does not 
meet the objective criteria for total disability.  
Accordingly, entitlement to a permanent and total disability 
rating for pension purposes on an objective basis is not 
warranted.

Subjective Standard or Unemployability Test

A person is to be considered "permanently" disabled when 
found to be unemployable as a result of a disability or 
disabilities reasonably certain to last throughout the 
claimant's life.  38 U.S.C.A. § 1502(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.340(b), 4.15 (1998); Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).  VA regulations also 
provide that the presence of certain disabilities may provide 
a basis for permanent and total disability.  38 C.F.R. § 
3.340(b) (1998).  Totally incapacitating diseases and 
injuries of long-standing will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Id.  The veteran 
implies that his disabilities are permanent because he has 
been unable to work for many years.  Because the medical 
evidence does not establish whether all his conditions are or 
are not permanent, the Board will assume for purposes of this 
decision that all the disabilities are permanent, without so 
conceding.

A veteran who does not have a schedular total disability and 
does not meet the objective ("average person") standard for 
total disability under 38 C.F.R. § 4.16 may nevertheless be 
awarded pension if he or she meets extra-schedular rating 
standards of unemployability by reason of his or her 
disabilities, age, occupations background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (1998); Block v. Brown, 7 
Vet. App. 343 (1994).

The veteran was born in December 1956, and he has reported a 
10th grade education.  He had worked primarily as a laborer. 
The veteran related that he last worked in approximately 
1991, although employment records indicate he last worked in 
1993.

In order to establish entitlement to a permanent and total 
rating for disability purposes, the veteran must establish 
that he is unable to engage in substantially gainful 
employment as a result of permanent disability not due to 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999).  In his appeal, he claimed that his disabilities 
prevented him from working.  The evidence does not show that 
he is unable to seek other employment.  Being unemployed is 
not synonymous with being unemployable.  

The September 1997 social and industrial evaluation noted 
that the veteran did not appear to be capable of doing the 
same work as in the past.  He contended that he liked to 
work, and it was felt he could be a candidate for other 
employment through vocational rehabilitation training.  Here 
it is not shown that he is unable to find some employment due 
to his disabilities.

The veteran's disorders, alone and in combination are not in 
the Board's determination, so severely disabling as to render 
the average 43 year old person unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.  Specifically, the veteran is ambulatory, well-
developed, and well nourished, has no impediment with 
walking, has a very good range of motion of his extremities, 
and is well oriented.  Although he complains of arthritis, 
back, shoulder, leg, and foot pains, it appears that he is 
reasonably able to ambulate, and can manage his own funds.

In sum, the Board concludes that the weight of the evidence 
shows that the veteran does not have permanent and total 
disability which would preclude an average person from 
engaging in substantially gainful employment nor is he 
individually precluded from substantially gainful employment 
because of permanent disability not the result of willful 
misconduct.  Accordingly, entitlement  to a permanent and 
total disability rating for pension purposes is not 
warranted. 


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

